                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                 CASE NO.: 2:20-cr-134-SPC-MRM

DESTINY MOLINA


                                        ORDER1

       Before the Court is the United States’ Motion for Preliminary Order of

Forfeiture filed pursuant to 21 U.S.C. § 853 and Rule 32.2(b)(2) of the Federal

Rules of Criminal Procedure. (Doc. 154). The Government seeks forfeiture of

the following assets:

       1. A 2015 Mercedes-Benz C Class C300 sedan, VIN:
          55SWF4JB0FU096334;
       2. Approximately $53,944.00 in U.S. currency seized from within
          the residence at 8622 Gaillard Avenue;
       3. Approximately $4,273.52 in U.S. currency seized from within
          the residence at 566 New York Drive;
       4. A Smith & Wesson, Model M&P, .40 caliber pistol, serial
          number JEN8291, with magazine, and 62 rounds of .40 caliber
          ammunition seized from within the residence at 8622
          Gaillard Avenue; and
       5. A Glock, Model 22 Gen 4, .40 caliber pistol, serial number
          RHD180, with magazine, and 16 rounds of .40 caliber
          ammunition seized from within the residence at 566 New
          York Drive.

1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
        Molina pleaded guilty to conspiracy to distribute and possess with the

intent to distribute a controlled substance, in violation of 21 U.S.C. §§ 846 and

841(a)(1), and the Court adjudged her guilty of this offense. (Doc. 151; Doc.

152).

        The United States has established the required connection between the

crime of conviction and the assets. Because the United States is entitled to

forfeit the property, the motion for a preliminary order of forfeiture (Doc. 154)

is GRANTED. Pursuant to 21 U.S.C. § 853 and Rule 32.2(b)(2) of the Federal

Rules of Criminal Procedure, the assets described above are FORFEITED to

the United States of America for disposition according to law, subject to the

provisions of 21 U.S.C. § 853(n), as incorporated by 28 U.S.C. § 2461(c).

        The Court retains jurisdiction to complete the forfeiture and disposition

of the assets sought by the Government.

        DONE AND ORDERED in Fort Myers, Florida on June 8, 2021.




Copies: Counsel of Record




                                        2
